Case 2:19-cv-13041-DML-EAS ECF No. 18, PageID.478 Filed 01/06/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


HOLLY CROWN,

                        Plaintiff,                      Case Number 19-13041
v.                                                      Honorable David M. Lawson
                                                        Magistrate Judge Elizabeth A. Stafford

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
________________________________________/

               ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
            AND RECOMMENDATION, DENYING PLAINTIFF’S MOTION
          FOR SUMMARY JUDGMENT, GRANTING DEFENDANT’S MOTION
            FOR SUMMARY JUDGMENT, AFFIRMING THE FINDINGS OF
               THE COMMISSIONER, AND DISMISSING COMPLAINT

        Presently before the Court is the report issued December 21, 2020 by Magistrate Judge

Elizabeth A. Stafford pursuant to 28 U.S.C. § 636(b), recommending that the defendant’s motion

for summary judgment be granted, the plaintiff’s motion for summary judgment be denied, and

the decision of the Commissioner be affirmed. Although the report stated that the parties to this

action could object to and seek review of the recommendation within fourteen days of service of

the report, no objections have been filed thus far. The parties’ failure to file objections to the report

and recommendation waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local

231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s

report releases the Court from its duty to independently review the matter. Thomas v. Arn, 474

U.S. 140, 149 (1985). However, the Court agrees with the findings and conclusions of the

magistrate judge.

        Accordingly, it is ORDERED that the Magistrate Judge’s report and recommendation

(ECF No. 17) is ADOPTED.
Case 2:19-cv-13041-DML-EAS ECF No. 18, PageID.479 Filed 01/06/21 Page 2 of 2




      It is further ORDERED that the plaintiff’s motion for summary judgment (ECF No. 13) is

DENIED.

      It is further ORDERED that the defendant’s motion for summary judgment (ECF No. 14)

is GRANTED. The findings of the Commissioner are AFFIRMED.

                                                        s/David M. Lawson
                                                        DAVID M. LAWSON
                                                        United States District Judge

Dated: January 6, 2021




                                           -2-
